DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 26, 2021 has been entered.
Claims 1-9 have been canceled. Claims 10-26 are pending, claims 15 and 18-26 have been withdrawn, and claims 10-14, 16 and 17 have been considered on the merits, insofar as they read on the elected species of sodium thiosulfate, Lactobacillus rhamnosus, candidosis, and antifungal agent. All arguments have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (US 2010/0151026 A1; 6/17/2010. Cited on IDS) in view of Bousquet (FR1426226A; 1/28/1966. Cited on IDS).
The instant claims recite a method for treating a urogenital infection in a patient in need thereof, comprising administering a composition of lyophilized mixture of lactobacilli bacteria and thiosulfate to the patient, wherein the composition comprises from 107 to 1010 CFU/g of lactobacilli and thiosulfate amounting to at least 100 mg/gram of the lyophilized mixture, wherein the thiosulfate potentiates the anti-pathogenic activity of the lactobacilli against a pathogenic organism associated with the urogenital infection as compared to the activity of the same amount of anti-pathogenic lactobacilli administered alone, wherein the anti-pathogenic activity of the lactobacilli in the absence of the thiosulfate exhibits a reduction in log10 CFU of the pathogenic organism of 2 or less after 28 hours.
Liu teaches a method of reducing vaginal infections including vaginosis and urinary tract infections (treating a urogenital infection) (para 0009-0012), comprising manufacturing a medicament comprises Lactobacillus crispatus bacteria in a dosage form appropriate for vaginal delivery, and contacting a mucosal surface with the medicament comprising from about 108 to about 1010 CFU/g (para 0033, 0050, 0091) of L. crispatus bacteria sufficiently reduces the survival of a vaginal infective agent (administering the medicament to a patient in need thereof to treat urogenital infections including vaginosis and urinary tract infections, because the medicament is used to treat infections/reduce the amount of the infective agent, thus the individual receiving the medicament is a patient in need thereof, see para 0031, 0037, 0038) (para 0009-0012, 0014), wherein the medicament is a dried formulation (para 0007), and drying techniques include lyophilization (lyophilized lactobacilli bacteria) (para 0029, 0081-0082).

Liu does not teach the method comprising adding sodium thiosulfate having the claimed amount to the Lactobacilli bacteria to form a lyophilized mixture, wherein the thiosulfate potentiates the anti-pathogenic activity of the lactobacilli against a pathogenic organism associated with the urogenital infection as compared to the activity of the same amount of anti-pathogenic lactobacilli administered alone, and wherein the anti-pathogenic activity of the lactobacilli in the absence of the thiosulfate exhibits a reduction in log10 CFU of the pathogenic organism of 2 or less after 28 hours (claims 10-12).
However, Liu does teach the method wherein the Lactobacilli bacteria is lyophilized during the process of manufacturing the Lactobacilli bacteria-containing medicament in a powder form (para 0007, 0029, 0081). Bousquet teaches that sodium thiosulfate improves the viability of lactobacilli treated by lyophilization in order to form pharmaceutical compositions in a powder form (p.2 para 5-6, p.3 para 1-3), and that the concentration of thiosulfate is preferably between 10 and 30%, higher or lower concentrations may be used if desired (p.5 para 6). In addition, it is noted that “wherein the thiosulfate potentiates the anti-pathogenic activity of the lactobacilli against a pathogenic organism associated with the urogenital infection as compared to the activity of the same amount of anti-pathogenic lactobacilli administered alone, and wherein the anti-pathogenic activity of the lactobacilli in the absence of the thiosulfate exhibits a reduction in log10 CFU of the pathogenic organism of 2 or less after 28 hours” clauses do not recite any additional active method steps, but simply states a characterization or conclusion of the results of process step positively recited (e.g. analyzing). Therefore, such “wherein” clauses are not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to add sodium thiosulfate to the Lactobacilli bacteria-containing medicament of Liu to form a lyophilized mixture since Bousquet discloses that sodium thiosulfate improves the viability of lactobacilli treated by lyophilization. Furthermore, it is obvious to vary and/or optimize the amount of sodium thiosulfate since Bousquet discloses that higher or lower concentrations of sodium thiosulfate may be used if desired. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to add sodium thiosulfate to the Lactobacilli bacteria-containing medicament of Liu with a reasonable expectation for successfully reducing vaginal infections.

Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (US 2010/0151026 A1; 6/17/2010. Cited on IDS) in view of Bousquet (FR1426226A; 1/28/1966. Cited on IDS) as applied to claims 10-12 above, further in view of Kiefer (Life Extension Magazine. 2008;1-6. Cited on IDS).
The references cited above do not teach the method wherein the Lactobacilli bacteria is Lactobacillus rhamnosus (claim 13), and the urogenital infection is candidosis (claim 14).
However, Liu does teach a method of reducing vaginal infections comprises Lactobacillus bacteria. Kiefer teaches that bacteria of the genus Lactobacillus are effective at establishing and maintaining healthy vaginal microflora (p.3 para 2), and that Lactobacillus rhamnosus demonstrates powerful effects in preventing and fighting bacterial and fungal vaginal infections (p.3 para 4 and 7). Kiefer also teaches that candida infections are common vaginal microflora disorders (p.2 para 6), and that Lactobacillus rhamnosus has been shown to be especially adept at colonizing the vaginal environment and fighting off attempts by unwelcome bacteria and fungi to gain a foothold (p.3 para 4).
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Lactobacillus rhamnosus since Liu discloses a method for treating vaginal infections comprises Lactobacillus bacteria, and Kiefer discloses that Lactobacillus rhamnosus is a beneficial bacteria that provides significant safeguards against vaginal disorders. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate Lactobacillus rhamnosus with a reasonable expectation for successfully reducing vaginal infections.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (US 2010/0151026 A1; 6/17/2010. Cited on IDS) in view of Bousquet (FR1426226A; 1/28/1966. Cited on IDS) as applied to claims 10-12 above, further in view of Menard (International Journal of Women’s Health. 2011;3:295-305. Cited on IDS).
The references cited above do not teach the method further comprises an antifungal agent (claim 16).
However, Liu does teach a method of reducing vaginal infections including bacterial vaginosis (para 0009). Menard teaches that an antifungal agent is useful for treating bacterial vaginosis (p.300 col right – last para, p.301 col left – first para).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). (MPEP 2144.06) In this case, the combined teachings of Liu and Bousquet disclose that Lactobacilli bacteria and thiosulfate help reduce bacterial vaginosis, and Menard discloses that an antifungal agent is useful for the same purpose. Combining them into a single composition for treating bacterial vaginosis would therefore have been obvious at the time of the invention. Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the instant ingredients together, since each is well known in the art for treating bacterial vaginosis. Moreover, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al (US 2010/0151026 A1; 6/17/2010. Cited on IDS) in view of Bousquet (FR1426226A; 1/28/1966. Cited on IDS) as applied to claims 10-12 above, further in view of Sghir et al (Journal of Applied Microbiology. 1998;85:769-777. Cited on IDS).
The references cited above do not teach the method wherein the lyophilized mixture comprises fructooligosaccharide (FOS) (claim 17).
However, the combined teachings of the references cited above do disclose a lyophilized mixture of lactobacilli bacteria and thiosulfate, and Liu discloses that lactobacilli bacteria are 
Thus, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate FOS during lactobacilli culture, since Sghir discloses that FOS supports the growth of lactobacilli during culture. Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate FOS during lactobacilli culture with a reasonable expectation for successfully reducing vaginal infections.

Response to Arguments
Applicant argues that a person of ordinary skill would not add the thiosulfate to the Lactobacillus strain of Liu, that Liu's strain is thermotolerant, and that there is simply no disclosure of a problem in Liu that would require the alleged solution of Bousquet.
These arguments are not found persuasive because Liu discloses the method wherein the Lactobacilli bacteria is lyophilized during the process of manufacturing the Lactobacilli bacteria-containing medicament in a powder form, and Bousquet discloses that sodium thiosulfate improves the viability of lactobacilli treated by lyophilization in order to form pharmaceutical compositions in a powder form. Therefore, one skill in the art would add sodium thiosulfate to improve the viability of lactobacilli treated by lyophilization to form a composition in a powder form. In addition, thermotolerant refers to Liu's strain maintains viability across a wider than normal range of temperatures. Thermotolerant does not mean that Liu's strain maintains 100% viability at high temperatures. Finally, although Liu discloses the Lactobacilli bacteria has high viability during fermentation (para 0015, 0044, 0048, 0103), Liu does not teach the Lactobacilli 

Applicant argues that Liu already discloses readily available components known to protect against cryo-damage, that can be used in the product according to Liu (see [0070]): trehalose or sucrose solutions. Therefore, starting from Liu, the person of ordinary art, looking for a solution to improve viability during lyophilization, would not have sought another document to obtain information on potential components protecting against cryo-damage, since the information was already disclosed in Liu.
These arguments are not found persuasive because para 0070 of Liu discloses any preservation matrix known in the art can be used to minimize the damaging effects of preservation process. Trehalose or sucrose solutions are examples. Liu does not teach preservation matrix other than trehalose and sucrose solutions is not suitable for use in the method.

Applicant argues that the Examiner's argument that Bousquet teaches that sodium thiosulfate improves the viability of lactobacilli during lyophilization is incorrect.
These arguments are not found persuasive because Bousquet discloses “an improved process for obtaining better quantitative conservation of live microbial organisms, and in particular lactobacilli treated by lyophilization” (p.2 last para, p.3 first para), and the process comprises adding sodium thiosulfate (p.3 para 2-3).


These arguments are not found persuasive because evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In the instant case, there was no comparison of the claimed invention with the closest prior art, and thereby lack of basis for judging the practical significance of data with regard to the disclosed unexpected results. Furthermore, Example 7 demonstrates a combination of a strain L. rhamnosus Lcr35 and thiosulfate inhibits C. albicans. Such support does not commensurate in scope with the claims, since the rejected claim 1 recites a combination of any lactobacilli bacteria and thiosulfate inhibits any pathogenic infections.

Applicant argues that Bousquet is from 1964. The age of the prior art weighs against obviousness.
These arguments are not found persuasive. Contentions that the reference patent is old is not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references. In re Neal, 179 USPQ 56 (CCPA 1973).

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651